United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 16-1611
     ___________________________

          United States of America,

    lllllllllllllllllllll Plaintiff - Appellee,

                        v.

           William B. Aossey, Jr.,

   lllllllllllllllllllll Defendant - Appellant.
      ___________________________

             No. 16-1688
     ___________________________

          United States of America,

    lllllllllllllllllllll Plaintiff - Appellee,

                        v.

            Midamar Corporation,

   lllllllllllllllllllll Defendant - Appellant.
      ___________________________

             No. 16-1761
     ___________________________

          United States of America,

    lllllllllllllllllllll Plaintiff - Appellee,
                                           v.

                                     Jalel Aossey,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                    Appeals from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: September 23, 2016
                               Filed: April 14, 2017
                                  ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

COLLOTON, Circuit Judge.

       A grand jury charged Midamar Corporation, William Aossey, and Jalel Aossey
with several criminal offenses arising from their sale of falsely labeled halal meat.
The defendants moved to dismiss the indictment for lack of jurisdiction. Their theory
was that Congress had reserved exclusive enforcement authority over the alleged
statutory violations to the Secretary of Agriculture, and that the United States
Attorney could not proceed against the defendants in a criminal prosecution. The
district court1 denied the motion, concluding that it was both untimely and incorrect
on the merits.

      Midamar Corporation and Jalel Aossey then pleaded guilty conditionally to one
count of conspiracy to commit several offenses in connection with the scheme, while

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                           -2-
reserving the right to appeal the denial of their motion to dismiss. William Aossey
proceeded to trial, and a jury convicted him of conspiracy, making false statements on
export certificates, and wire fraud. The defendants appeal the district court’s denial
of their motion to dismiss for lack of jurisdiction. The government does not assert that
the motion was untimely, but defends the district court’s decision on the merits, and
we affirm.

                                           I.

       Midamar Corporation sells and distributes halal-certified meat and other food
products in the United States and internationally. William Aossey founded Midamar
in 1974; in 2007, he transferred ownership of Midamar to his sons, Jalel and Yahya
Aossey. The United States Department of Agriculture regulates the company, and
Midamar’s meat labeling is governed by the Federal Meat Inspection Act. 21 U.S.C.
§ 601, et seq. Under the Act, the Food Safety and Inspection Service is responsible
for the inspection and oversight of meat packaging and labeling.

       In February 2010, the USDA Office of Program Evaluation, Enforcement, and
Review started an investigation into Midamar and its labeling practices. The Office
concluded that between April 2007 and January 2010, Midamar employees, under the
direction and supervision of the owners and managers, knowingly forged and falsified
USDA export documents and certificates for shipments of purported halal beef. As
a result of this investigation, the Inspection Service withdrew its services from
Midamar. This withdrawal temporarily prevented Midamar from exporting meat
products from its own facility. After Midamar proposed corrective and preventative
measures, the Inspection Service gave notice in July 2011 that it intended to reinstate
services for the company.

      Three years later, the government obtained an indictment against the
defendants. A grand jury charged Midamar, Jalel Aossey, and others with conspiracy

                                          -3-
to make and use false statements, sell misbranded meat, and commit mail and wire
fraud, in violation of 18 U.S.C. § 371. The indictment also charged them with making
false statements on export certificates, in violation of 21 U.S.C. § 611(b)(5), wire
fraud, in violation of 18 U.S.C. § 1343, money laundering, in violation of 18 U.S.C.
§ 1956(a)(2)(A), and conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(h). The grand jury charged William Aossey with the same violations
in a separate indictment.

       The defendants moved to dismiss, arguing that the district court lacked
jurisdiction over the criminal case because the Meat Inspection Act gave the Secretary
of Agriculture exclusive jurisdiction to address the specified violations. The district
court denied the motion. Midamar and Jalel Aossey entered conditional guilty pleas,
and William Aossey was convicted after a jury trial. The district court imposed
sentences, and this appeal followed.

                                           II.

       The issue joined on appeal is whether two provisions of the Meat Inspection
Act, 21 U.S.C. §§ 674 and 607(e), removed this case from the district court’s
jurisdiction. Although we have upheld convictions based on violations of the Meat
Inspection Act in previous cases, e.g., United States v. Jorgensen, 144 F.3d 550 (8th
Cir. 1998) (addressing misbranding in violation of 21 U.S.C. § 610), the jurisdictional
argument advanced here has not been raised and decided, so we must consider it as
an original matter. See Fed. Election Comm’n v. NRA Political Victory Fund, 513
U.S. 88, 97 (1994). We review the district court’s conclusion on this legal issue de
novo.

      Under 18 U.S.C. § 3231, “[t]he district courts of the United States shall have
original jurisdiction, exclusive of the courts of the States, of all offenses against the
laws of the United States.” The grand jury charged the defendants with committing

                                          -4-
such offenses, and the district court asserted jurisdiction under § 3231. Section 3231
is generally the “beginning and the end of the ‘jurisdictional’ inquiry,” United States
v. White Horse, 316 F.3d 769, 772 (8th Cir. 2003) (quotation omitted), but Congress
can remove the district courts’ jurisdiction over criminal prosecutions if it makes a
“clear and unambiguous expression of the legislative will.” United States v. Morgan,
222 U.S. 274, 282 (1911). The question here, therefore, is whether Congress
unambiguously limited the district court’s jurisdiction.

       The defendants contend that two sections of the Meat Inspection Act, 21 U.S.C.
§§ 674 and 607(e), show that Congress removed these prosecutions from the
jurisdiction of the district courts. Section 674 provides: “The United States district
courts . . . are vested with jurisdiction specifically to enforce, and to prevent and
restrain violations of, this chapter, and shall have jurisdiction in all other kinds of
cases arising under this chapter, except as provided in section 607(e) of this title.”
Section 607(e), in turn, states that if the Secretary of Agriculture has reason to believe
that a meat label is false or misleading, then the Secretary may direct that use of the
label be withheld unless it is modified to conform to the Secretary’s prescription. A
person using the label may challenge the Secretary’s determination by appealing to
the United States Court of Appeals for the appropriate circuit.2

      2
       Section 607(e) provides in full:

      If the Secretary has reason to believe that any marking or labeling or the
      size or form of any container in use or proposed for use with respect to
      any article subject to this subchapter is false or misleading in any
      particular, he may direct that such use be withheld unless the marking,
      labeling, or container is modified in such manner as he may prescribe so
      that it will not be false or misleading. If the person, firm, or corporation
      using or proposing to use the marking, labeling or container does not
      accept the determination of the Secretary, such person, firm, or
      corporation may request a hearing, but the use of the marking, labeling,
      or container shall, if the Secretary so directs, be withheld pending
      hearing and final determination by the Secretary. Any such

                                           -5-
       The defendants rely on the exception created in § 674 for matters described in
§ 607(e). They contend that when a party commits a violation concerning false or
misleading labeling as described in § 607(e), the Secretary of Agriculture has
exclusive authority to take enforcement action. On this view, the only remedy
available to the government is an order of the Secretary to cease using false or
misleading labels. Unless a party acts in contempt of an order of the Secretary, the
argument goes, the United States Attorney may not prosecute a corporation for any
false or misleading labeling violations under the Meat Inspection Act. The defendants
then expand their argument to assert that the government also may not prosecute them
for committing any other criminal offense, such as conspiracy or fraud, that arises
from a set of facts involving false or misleading labels.

        In our view, §§ 674 and 607(e) do not constitute a “clear and unambiguous
expression” of the legislative will to deprive the district courts of jurisdiction over
criminal prosecutions for violations of the Meat Inspection Act and related violations.
Section 674 grants the district courts jurisdiction over violations of the Act, and over
all kinds of cases arising under the relevant statutes, with one exception. Under that
exception, where the Secretary of Agriculture directs a party to withhold use of a
label, the party may appeal the Secretary’s determination to the court of appeals rather
than the district court. But Congress’s choice to channel administrative appeals to the
courts of appeals does not address the separate question whether administrative action
is the only enforcement tool available to the Executive in this context. As the
Supreme Court explained in Morgan, “[r]epeals by implication are not favored, and



      determination by the Secretary shall be conclusive unless, within thirty
      days after receipt of notice of such final determination, the person, firm,
      or corporation adversely affected thereby appeals to the United States
      court of appeals for the circuit in which such person, firm, or corporation
      has its principal place of business or to the United States Court of
      Appeals for the District of Columbia Circuit. The provisions of section
      194 of Title 7 shall be applicable to appeals taken under this section.

                                          -6-
there is certainly no presumption that a law passed in the interest of public health was
to hamper district attorneys, curtail the powers of grand juries, or make them, with
evidence in hand, halt in their investigation and await the action of the Department.”
222 U.S. at 281-82.

       The statute does not include a “clear and unambiguous expression” that
Congress intended for the Secretary to have exclusive authority over false or
misleading meat labeling. The better reading is that § 607(e) provides an
administrative enforcement mechanism for the Secretary of Agriculture that
supplements the authority of the United States Attorneys to pursue criminal
prosecutions in the district courts. Congress thus afforded the Executive two
independent avenues to address false or misleading meat labeling. The exception to
the jurisdiction of the district courts in § 674 establishes only that administrative
appeals are routed to the courts of appeals. Here, the Secretary did not act under
§ 607(e), and the United States Attorney properly proceeded in the district court
pursuant to § 3231. The district court did not err in denying the motion to dismiss.

                                   *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                          -7-